 B 2100 A (Form 2100A) (12/15)


                             UNITED STATES BANKRUPTCY COURT
                                                    Northern District of Alabama

  In re: Dwight Earl Brown, Jr. and Lakisha Mickens Brown                                         Case No:18-00436-DSC



                           TRANSFER OF CLAIM OTHER THAN FOR SECURITY

 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
 for security, of the claim referenced in this evidence and notice.


 U.S. Bank Trust National Association as                                               Wells Fargo Bank, N.A.
 Trustee of Bungalow Series III Trust
                     Name of Transferee                                                                 Name of Transferor
                                                                                       Court Claim # (if known): 5
                                                                                       Amount of Claim: $91,883.05
 Name and Address where notices to transferee                                          Date Claim Filed: 03/05/2018
 should be sent:
 SN SERVICING CORP
 323 Fifth Street
 Eureka, CA 95501
 Phone: 800-603-0836                                                                   Phone (if available): 800-274-7025
 Last Four Digits of Acct #: 4925                                                      Last Four Digits of Acct#: 5159
 Name and Address where transferee payment
 should be sent (if different from above):
 SN SERVICING CORP
 323 Fifth Street,
 Eureka, CA 95501
 Phone: 800-603-0836
 Last Four Digits of Acct #: 4925


 By:         /s/ Jacob Mauldin                                                              Date: October 15, 2018
             Jacob Mauldin
             AL State Bar No. ASB-7826-B44M
             Rubin Lublin, LLC
             100 Concourse Parkway, Suite 115
             Birmingham, AL 35244
             (877) 813-0992
             jmauldin@rubinlublin.com
             Attorney for Creditor

 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5years, or both. 18 U.S.C §§ 152 & 3571.




Case 18-00436-DSC13                     Doc 37        Filed 10/15/18 Entered 10/15/18 14:30:03                                     Desc Main
                                                     Document     Page 1 of 2
                                  CERTIFICATE OF SERVICE


        I, Jacob Mauldin of Rubin Lublin, LLC certify that on the 15th day of October, 2018, I
 caused a copy of the Transfer of Claim Other Than for Security to be filed in this proceeding by
 electronic means and to be served by depositing a copy of the same in the United States Mail in a
 properly addressed envelope with adequate postage thereon to the said parties as follows:


 Dwight Earl Brown, Jr.
 1898 19th St
 Calera, AL 35040

 Lakisha Mickens Brown
 1898 19th St
 Calera, AL 35040

 Brent William Davis, Esq.
 Brent W. Davis & Associates, L.L.C.
 Post Office Box 1808
 Pelham, AL 35124

 Bradford W. Caraway
 Chapter 13 Standing Trustee
 P O Box 10848
 Birmingham, AL 35202-0848

 Executed on 10/15/18
 By:/s/ Jacob Mauldin
 Jacob Mauldin
 AL State Bar No. ASB-7826-B44M
 Rubin Lublin, LLC
 100 Concourse Parkway, Suite 115
 Birmingham, AL 35244
 (877) 813-0992
 jmauldin@rubinlublin.com
 Attorney for Creditor




Case 18-00436-DSC13        Doc 37    Filed 10/15/18 Entered 10/15/18 14:30:03          Desc Main
                                    Document     Page 2 of 2
